MEMORANDUM**
Veronica R. Pearson appeals pro se from the district court’s judgment dismissing for lack of subject matter jurisdiction her action for legal malpractice. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Peralta v. Hispanic Bus., Inc., 419 F.3d 1064, 1068 (9th Cir.2005), and we affirm.
The district court properly dismissed the action because the amended complaint does not allege facts to support federal question or diversity jurisdiction. See id. (“In civil cases, subject matter jurisdiction is generally conferred upon federal district courts either through diversity jurisdiction, 28 U.S.C. § 1332, or federal question jurisdiction, 28 U.S.C. § 1331.”); see also Vaden v. Discover Bank, — U.S.-, 129 S.Ct. 1262, 1272, 173 L.Ed.2d 206 (2009) (explaining that section 1331 confers jurisdiction over civil actions “arising under” federal law and that an action “arises under” federal law only where the plaintiffs statement of the claim shows that the claim is based on federal law).
Pearson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.